Case 2:20-cv-04409 Documenti1-1 Filed 05/15/20 Pagelof3 Page ID#:15

EXHIBIT A TO COMPLAINT OF DAVID MICHERY
Case 2:20-cv-04409 Document1-1 Filed 05/15/20 Page 2of3 Page ID#:16

CBSGYa

COMPLETE BUSINESS
== 5(LUTIONS GROUP

NOTICE OF ASSIGNMENT & LIEN
FIRST NOTICE

RE: Mullen Technologies D/B/A David Michery

Dear Sir or Madam:

This notice is being sent you because you and/or its parent or subsidiary entity(ies) is an account debtor of Mullen
Technologies D/B/A David Michery (“Merchant”), located at 325 N PUENTE ST STE A BREA, CA 92821-5273, and
pursuant to Section 9-406 of the Uniform Commercial Code (“UCC”).

Merchant has defaulted on a secured merchant agreement between Merchant and CBSG (the “Agreement’”). Under the
contract, CBSG bought from Merchant certain accounts-receivable (collectively, “Receivables’”), thus making CBSG the
owner of those Receivables.’ The balance currently due and owing to CBSG under the Agreement is $324,893.19.

In addition to the buying the Receivables, and in accordance with the Agreement, CBSG filed a UCC-1 financing statement
with the Secretary of State of CA. A copy of the UCC-1 is attached for your reference.

You have made payments to Merchant, representing some of the Receivables CBSG bought from Merchant. Please be
advised, while it is understood you have a relationship with Merchant and not with CBSG, in accordance with the law, the
above referenced Agreement and with UCC Section 9-406, you are instructed to hold in reserve all funds payable to
Merchant and forward them to CBSG immediately upon receipt of this letter and to continue doing so until you receive
from a us a release of the UCC-1 filing.

We appreciate your cooperation and anticipate your compliance with this matter. If you have any questions, please contact
me at 215-600-1779 or levald

 

Danielle Loser

215-600-1779

Collection / Legal Department
20 N. 3 Street

Philadelphia, PA 19106

 

The Agreement provides, in pertinent part:

Seller/Merchant hereby sells, assigns and transfers to CBSG (making CBSG the absolute owner) in consideration of the funds provided

(“Purchase Price”) specified below, all of Seller/Merchant’s future receipts, accounts, contract rights, and obligations due to Seller/Merchant that
arise from or relate to the payment of monies to Seller/Merchant from Seller/Merchant’s customers and/or other third party payers (collectively the
“Receipts” defined as all payments made by cash, check, credit or debit card, electronic transfer or other form of monetary payment in the ordinary
course of Seller/Merchant’s business) until such time as the “Reeeipts Purchased Amount (RPA)" has been delivered by Seller/Merchant to CBSG.

 

 

20 N. 3 Street Philadelphia, PA 19106 e (215) 922-2636 e www.parfunding.com

 
Case 2:20-cv-04409 Documenti1-1 Filed 05/15/20 Page 30f3 Page ID#:17

CBSGY>

COMPLETE BUSINESS
“ame” SOLUTIONS GROUP

NOTICE OF ASSIGNMENT & LIEN
FIRST NOTICE

RE: Mullen Technologies D/B/A David Michery

Dear Sir or Madam:

This notice is being sent you because you and/or its parent or subsidiary entity(ies) is an account debtor of Mullen
Technologies D/B/A David Michery (“Merchant”), located at 325 N PUENTE ST STE A BREA, CA 92821-5273, and
pursuant to Section 9-406 of the Uniform Commercial Code (“UCC”).

Merchant has defaulted on a secured merchant agreement between Merchant and CBSG (the “Agreement”). Under the
contract, CBSG bought from Merchant certain accounts-receivable (collectively, “Receivables”), thus making CBSG
the owner of those Receivables.’ The balance currently due and owing to CBSG under the Agreement is $339,426.90.

In addition to the buying the Receivables, and in accordance with the Agreement, CBSG filed a UCC-1 financing statement
with the Secretary of State of CA. A copy of the UCC-1 is attached for your reference.

You have made payments to Merchant, representing some of the Receivables CBSG bought from Merchant. Please be
advised, while it is understood you have a relationship with Merchant and not with CBSG, in accordance with the law, the
above referenced Agreement and with UCC Section 9-406, you are instructed to hold in reserve all funds payable to
Merchant and forward them to CBSG immediately upon receipt of this letter and to continue doing so until you receive
from a us a release of the UCC-1 filing.

We appreciate your cooperation and anticipate your compliance with this matter. If you have any questions, please contact
me at 215-600-1779 or legaldepartment@parfunding.com,

 

Danielle Loser

215-600-1779

Collection / Legal Department
20 N. 3 Street

Philadelphia, PA 19106

 

The Agreement provides, in pertinent part:

Seller/Merchant hereby sells, assigns and transfers to CBSG (making CBSG the absolute owner) in consideration of the funds provided
(“Purchase Price”) specified below, all of Seller/Merchant’s future receipts, accounts, contract rights, and obligations due to Seller/Merchant that
arise from or relate to the payment of monies to Seller/Merchant from Seller/Merchant’s customers and/or other third party payers (collectively the

course of Seller/Merchant’s business) until such time as the “Receipts Purchased Amount (RPA)” has been delivered by Seller/Merchant to CBSG.

 

 

20 N. 3 Street Philadelphia, PA 19106 © (215) 922-2636 e www.parfunding.com

 

 
